Appeal from an order of the Supreme Court, Niagara County (Frank Caruso, J.), entered September 10, 2012. The order denied the motion of plaintiff for summary judgment on liability and denied the motion of plaintiff to dismiss or sever the third-party action.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on January 10, 2013, and filed in the Niagara County Clerk’s Office on January 14, 2013,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present—Scudder, EJ., Peradotto, Sconiers, Valentino and Martoche, JJ.